Case: 14-7015   Document: 8     Page: 1   Filed: 01/31/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  MARILYN LEAK,
                  Claimant-Appellant,

                           v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                      2014-7015
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 09-4010, Judge Alan G. Lance, Sr.
                ______________________

  Before RADER, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
PER CURIAM.
                      ORDER
    On November 25, 2013, the court directed the parties
to show cause why this appeal should not be dismissed as
untimely. The Secretary responds and argues that Mari-
lyn Leak’s appeal should be dismissed as untimely. Leak
has not responded.
Case: 14-7015        Document: 8   Page: 2      Filed: 01/31/2014



2                                  LEAK   v. SHINSEKI



    The United States Court of Appeals for Veterans
Claims (“Veterans Court”) entered judgment on July 18,
2011. That court received Leak’s notice of appeal on
October 11, 2013, 816 days after the date of judgment.
    Any appeal from the Court of Appeals for Veterans
Claims must be received within 60 days of the date of
entry of judgment.      38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1). The statutory deadline
for taking an appeal to this court is jurisdictional and
mandatory. See Bowles v. Russell, 551 U.S. 205, 209
(2007); see also Henderson v. Shinseki, 131 S. Ct. 1197,
1204-05 (2011) (noting Congress’s intent to impose the
same jurisdictional restrictions on an appeal from the
Veterans Court to the Federal Circuit as on an appeal
from a district court to a court of appeals). Because
Leak’s appeal was filed outside of the statutory deadline
for taking an appeal to this court, we must dismiss the
appeal.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The appeal is dismissed.
      (2) Each side shall bear its own costs.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
s25